Citation Nr: 1424662	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a February 2011 rating decision, the RO denied entitlement to service connection for PTSD.  In a September 2011 rating decision, the denial was confirmed and continued.  

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in November 2013.  A transcript of the hearing has been associated with the record.

The Court held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ('It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.')  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider 'the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim').  The Veteran filed a claim for PTSD only.  However, based on the evidence in the record, the Board has recharacterized this claim to encompass a claim for an acquired psychiatric disorder, to include PTSD, as noted above.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has a current psychiatric disorder as a result of the trauma he experienced surrounding the circumstances of his service.  In February 1967, the Veteran's older brother was killed in combat in Vietnam.  The Veteran has indicated that this affected him significantly.  In November 1967, the Veteran entered service.  He has asserted that he served in Vietnam for one year.  His presence in Vietnam and exposure to mortar fire was conceded in an earlier rating decision granting service connection for hearing loss.  The Veteran's service treatment records, including his entrance Reports of Medical Examination and History do not reflect any reports of psychiatric symptoms or a diagnosis of a psychiatric disorder.

The Veteran underwent a VA examination in January 2011; however, this examination report was determined to be inadequate.  As such, the Veteran underwent another VA examination in March 2012.  This examiner provided the opinion that the Veteran's depressive symptoms appeared to have begun as a result of a prolonged unresolved grief reaction to the death of this brother, and that his difficulty adjusting to his brother's death was likely complicated by serving a tour of duty in Vietnam only a few months after his brother was killed there.  The examiner continued on to state that the Veteran had been successful in social and occupational functioning for many years upon his return from Vietnam, and that he did not seek mental health treatment until 2010.  It was noted that the Veteran's symptoms of social introversion and tendency to worry appeared to be more characterological in nature and not related to service.  Ultimately, the examiner concluded that it was not at least as likely as not that the Veteran's current symptoms of anxiety and depression were related to his military service.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this opinion is confusing and that the examiner provided contradictory conclusions.  First, she opined that the Veteran's current symptoms are the result of a prolonged grief reaction compounded by the Veteran's service in Vietnam shortly after his brother's death, which appears to relate his symptoms to the circumstances of his active duty.  However, the examiner then concludes that his psychiatric disorder is not related to service, based, in part, on the lack of treatment since service.  The Veteran has provided contentions that he has had symptoms since service, and that he has been prone to isolation due to his psychiatric symptoms, even while remaining employed.  The examiner did not consider these contentions.

As this opinion is therefore inadequate, another opinion should be obtained.  The Board notes that the Veteran has contended that his psychiatric symptoms began with the death of his brother, which occurred prior to his entrance into service.  As such, there is at least some evidence that the Veteran's psychiatric disorder preexisted service and may have been aggravated beyond it natural progression by or during his active duty.  

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

As the Veteran's entrance Reports of Medical Examination and History do not reflect any notation that he had a psychiatric disorder or symptoms of a psychiatric disorder, the presumption of soundness attaches.  Therefore, the examiner should be asked to opine as to whether there is clear and unmistakable evidence that the Veteran's psychiatric disability preexisted service and was not aggravated by his active duty.  If the examiner does not find, by clear and unmistakable evidence, that a psychiatric disorder preexisted service, then he/she must provide an opinion as to whether the Veteran's psychiatric disorder was incurred in or is related to his active duty.  In providing this opinion, the examiner must address the Veteran's contentions of ongoing symptoms since service and the March 2012 opinion that his current psychiatric disability began as a result of a prolonged unresolved grief reaction to the death of this brother, and that his difficulty adjusting to his brother's death was likely complicated by serving a tour of duty in Vietnam only a few months after his brother was killed there.  In addition, the examiner should address the Veteran's contentions that he was fearful for his life while serving in Vietnam.

The Board acknowledges the Veteran's assertions that previous examiners have not adequately considered his contentions regarding his service and the ongoing symptoms since service.  As such, the Board is including specific instructions in the remand directives.  In addition, the Board is requesting, to the extent possible, that the examination be provided by an examiner who has not previously examined the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder with a provider who has not already examined the Veteran, if possible.  All indicated tests and studies should be conducted.

The Veteran's claims file, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should determine the following:

(i) whether the evidence clearly and unmistakably shows (i.e. is it undebatable) that the Veteran's psychiatric disorder existed prior to entry to active service (in formulating this opinion, the examiner must address the evidence that his brother's death in February 1967 led to depressive symptoms and that he entered service in November 1967), and 

(ii) whether the evidence clearly and unmistakably shows (i.e. is it undebatable) that the Veteran's psychiatric disorder was not aggravated beyond the normal progress of the disorder during or as a result of active service (aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression).

(iii) If the response to either (i) or (ii) above is negative, the examiner should determine whether it is it at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during active military service (the examiner must address the Veteran's contentions that he feared for his life while in service and the conceded exposure to mortar fire while on active duty in Vietnam, the Veteran's statements regarding the death of his brother only a few months prior to his service in Vietnam, and his statements regarding ongoing symptoms since service set forth in written statements in the record). 
 
If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability present (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



